Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
1.    	This office action for US Patent application 17/087,999 is responsive to the amendment filed on 04/19/2022 in response to the Non-Final Rejection of 01/19/2022. Claims 21 and 22  have been previously cancelled. Independent Claim 7 has been amended. Currently, Claims 1-20 are pending and are presented for examination.

Response to Arguments
2.    	Applicant’s remarks filed on 04/19/2022 with respect to the amendments and arguments have been fully considered and are persuasive. Also reference the Examiner initiated interview (see attached PTO-413B) regarding the Examiner’s amendments as discussed below. There are no issue(s) remaining.

Allowable Subject Matter
3. 	Claims 1-20 are allowed.

Examiner’s Amendment
4.    	An Examiner’s amendment to the record appearing below pertains to independent claims 1, 7, and 14 and dependent claims 3, 4, 6, 9, 10, 12, 13, 16, 17, 19 and 20.  During examination, the Examiner noted claims 1 and 7 initially recited an “aerial platform”, however later the claims referred to the “platform”. During the interview, it was recommended to change the “platform” to the “aerial platform” for consistency. As to independent claim 14, there was no reference to the platform being 'aerial'. Thus, it was also recommended that the word 'aerial' be added for clarity and consistency. For the same reasons, it was also recommended that the “platform” be changed to the “aerial platform” in the above dependent claims.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was provided on July 27, 2022 in an Examiner initiated interview (see attached interview summary PTO-413B) with the attorney Gary McFaline (Reg. No. 68,432).

The application has been amended as follows:
1. (Original) A system for estimation of orientation of an aerial platform, the system comprising: an image rotation circuit to rotate an image by a rotation angle, the image capturing a scene within a field of view of the aerial platform; an intensity gradient computation circuit to compute an intensity gradient image based on the rotated image; an intensity gradient segmentation circuit to extract a first segment of the intensity gradient image from one of a left region or a right region of the intensity gradient image, and extract a second segment of the intensity gradient image from a region of the intensity gradient image opposite the region associated with the first segment; an image flipping circuit to flip the second segment about a vertical axis through the second segment; a comparison scoring circuit to compare the first segment to the flipped second segment, the comparison to generate a matching score; and an angle selection circuit to select the rotation angle as an estimated orientation angle of the aerial platform based on the matching score.  
3. (Original) The system of claim 1, wherein the image is provided by a side-looking camera of the aerial platform and the estimated orientation angle is an estimate of pitch of the aerial platform.  
4. (Original) The system of claim 1, wherein the image is provided by a forward- looking camera of the aerial platform and the estimated orientation angle is an estimate of roll of the aerial platform.  
6. (Original) The system of claim 1, further comprising a tracking circuit to track the estimated orientation angle over time and provide the track to a navigation system of the aerial platform.  
7. (Currently Amended) A computer program product including one or more non- transitory machine-readable mediums encoded with instructions that when executed by one or more processors cause a process to be carried out for estimation of orientation of an aerial platform, the process comprising: rotating an image by a rotation angle, the image capturing a scene within a field of view of the aerial platform; computing an intensity gradient image based on the rotated image; extracting a first segment of the intensity gradient image from one of a left region or a right region of the intensity gradient image; extracting a second segment of the intensity gradient image from a region of the intensity gradient image opposite the region associated with the first segment; flipping the second segment about a vertical axis through the second segment; comparing the first segment to the flipped second segment, the comparison to generate a matching score; and selecting the rotation angle as an estimated orientation angle of the aerial platform based on the matching score.  
9. (Original) The computer program product of claim 7, wherein the image is provided by a side-looking camera of the aerial platform and the estimated orientation angle is an estimate of pitch of the aerial platform.  
10. (Original) The computer program product of claim 7, wherein the image is provided by a forward-looking camera of the aerial platform and the estimated orientation angle is an estimate of roll of the aerial platform.  
12. (Original) The computer program product of claim 7, further comprising repeating the process for one or more additional rotation angles to generate one or more additional matching scores, and selecting a best rotation angle, from among the first rotation angle and the additional rotation angles, as the estimated orientation angle of the aerial platform, wherein the best rotation angle is associated with a highest of the matching scores.  
13. (Original) The computer program product of claim 7, further comprising tracking the estimated orientation angle over time and providing the track to a navigation system of the aerial platform.  
14. (Original) A method for estimation of an aerial platform orientation, the method comprising: rotating, by a processor-based system, an image by a rotation angle; computing, by the processor-based system, an intensity gradient image based on the rotated image; extracting, by the processor-based system, a first segment of the intensity gradient image from one of a left region or a right region of the intensity gradient image; extracting, by the processor-based system, a second segment of the intensity gradient image from a region of the intensity gradient image opposite the region associated with the first segment; flipping, by the processor-based system, the second segment about a vertical axis through the second segment; comparing, by the processor-based system, the first segment to the flipped second segment, the comparison to generate a matching score; and selecting, by the processor-based system, the rotation angle as an estimated orientation angle of the aerial platform based on the matching score.  
16. (Original) The method of claim 14, wherein the image is provided by a side-looking camera of the aerial platform and the estimated orientation angle is an estimate of pitch of the aerial platform.  
17. (Original) The method of claim 14, wherein the image is provided by a forward- looking camera of the aerial platform and the estimated orientation angle is an estimate of roll of the aerial platform.  
19. (Original) The method of claim 14, further comprising repeating the process for one or more additional rotation angles to generate one or more additional matching scores, and selecting a best rotation angle, from among the first rotation angle and the additional rotation angles, as the estimated orientation angle of the aerial platform, wherein the best rotation angle is associated with a highest of the matching scores.  
20. (Original) The method of claim 14, further comprising tracking the estimated orientation angle over time and providing the track to a navigation system of the aerial platform.


REASONS FOR ALLOWANCE
5.	The following is an Examiner’s statement of reasons for allowance:
The instant invention pertains to image-based estimation of orientation of an aerial platform in roll and pitch. 

The closest prior art found were Dumble Steven J. and Peter W. Gibbens, Horizon Profile Detection for Attitude Determination, J. Intell Robot Syst (2012) 68:339-357, Turcot et al. (US 11,017,250 B2), and Jordan et al. (US 2018/0056090 A1), hereinafter referred to as Dumble, Turcot, and Jordan, respectively, as noted in the last office action dated 01/19/2022. After considering Applicant’s arguments/remarks (pgs. 6-9), the Examiner agrees that the art of record, in particular Turcot and Dumble, do not reasonably suggest or disclose either alone or in combination, the disclosed claimed features for estimating the orientation of an aerial platform.  Turcot describes convolutional image processing applied to captured images such that the resulting images can be further analyzed and processed more efficiently to help control the actions of a ground-based vehicle (col. 40 lines 25-30). Turcot’s processing was found to include image rotation, intensity gradient computations, flipping an image around a vertical line through a region of interest, and a means for determining a score based on image comparisons between a manipulated image and a flipped/mirrored version of the manipulated image (see pg. 6 of the last office action). However, Turcot does not estimate an orientation angle of an aerial platform as required after having performed all the preliminary processing steps.  Rather Turcot is concerned with evaluating images of persons present in a vehicle where applications such as facial recognition can be performed (e.g. col. 45 lines 21-40); hence Turcot, as Applicant notes (e.g. pgs. 7-8), is not in the same field of endeavor and is not reasonably pertinent to the problem of the Instant Application. As to Dumble, Dumble describes horizon profile detection for determining the attitude of an aircraft (abstract), and thus, is considered relevant prior art. However, Dumble is silent with respect to the image rotation and flipping regions of the gradient intensity image to facilitate estimating the orientation angle of the aircraft. Dumble also does not disclose generating a matching score after comparing the first segment to the flipped second segment as required in the claims.  As to Jordan, Jordan does teach online angle selection in rotational imaging and tracking systems (title and abstract), however, Jordan’s teachings are concerned with radiation therapy during an alignment phase or a treatment phase of a target; hence, Jordan does not estimate an orientation angle of an aerial platform as claimed. For all these reasons, the art of record do not reasonably suggest or disclose either alone or in combination, all of the disclosed claimed features, i.e., “A system for estimation of orientation of an aerial platform, the system comprising: an image rotation circuit to rotate an image by a rotation angle, the image capturing a scene within a field of view of the aerial platform; an intensity gradient computation circuit to compute an intensity gradient image based on the rotated image; an intensity gradient segmentation circuit to extract a first segment of the intensity gradient image from one of a left region or a right region of the intensity gradient image, and extract a second segment of the intensity gradient image from a region of the intensity gradient image opposite the region associated with the first segment; an image flipping circuit to flip the second segment about a vertical axis through the second segment; a comparison scoring circuit to compare the first segment to the flipped second segment, the comparison to generate a matching score; and an angle selection circuit to select the rotation angle as an estimated orientation angle of the aerial platform based on the matching score” as recited in independent claim 1 and as similarly recited in independent claims 7 and 14.
Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application (i.e., 11/03/2020). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Accordingly, for the reasons presented above, Claims 1-20 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486